NO. 07-03-0140-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                          PANEL

                                   JUNE 5, 2003
                          ______________________________

                               ALLISON & DAVID CHAPA

                                                         Appellants

                                             v.

         MCDOUGAL PROPERTIES, AND TEXAS STATE LEGAL SERVICES

                                                Appellees
                        _________________________________

        FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY

              NO. 2002-593,577; HON. PAULA LANEHART, PRESIDING
                       _______________________________

Before QUINN, REAVIS, and CAMPBELL, JJ.

       Appellants Allison and David Chapa filed a notice of appeal on March 20, 2003.

However, the Chapas did not pay the $125 filing fee required from appellants pursuant to

Texas Rule of Appellate Procedure 5. Nor did they file an affidavit pursuant to Texas Rule

of Appellate Procedure 20.1 relieving appellants of their duty to pay the fee. By letter from

this Court dated May 22, 2003, we informed appellants that “[u]nless the filing fee in the

amount of $125.00 is paid by Monday, June 02, 2003, the appeal will be subject to

dismissal.” TEX . R. APP. P. 42.3(c); see Holt v. F. F. Enterprises, 990 S.W.2d 756 (Tex.

App.--Amarillo 1998, pet. ref’d). June 2nd lapsed without the fee being paid.
      Consequently, we dismiss the appeal pursuant to Texas Rule of Appellate

Procedure 42.3(c).




                                          Per Curiam




                                      2